DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/GB2016/050990, dated 04/08/2016 claiming priority to foreign applications: UNITED KINGDOM 1505975.1 04/08/2015 and UNITED KINGDOM 1505971 04/08/2015. 

Allowable Subject Matter
Claims 25-26 and 28 are allowed. As noted previously, the elected, examined and allowable species is (E)-2-(2, 3-dichlorobenzylidene)hydrazine-1-carboximidamide, CAS Reg. No. 2022961-17-5. 

    PNG
    media_image1.png
    309
    620
    media_image1.png
    Greyscale

	As per the May 19, 2021 SciFinder search, the above species of compound is allowable as the reference(s) with the earliest claimed priority (April 8, 2015) teaching or disclosing the compound belongs to this application and its related patent family.

Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted on Feb 12, 2021 have/has been considered by the Examiner. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 1-13, 16-17, 19 and 21-22 directed to inventions non-elected without traverse. These claims are not subject to rejoinder. Accordingly, claims 1-13, 16-17, 19 and 21-22 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Please cancel claims 1-13,16-17,19 and 21-22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of Claim(s) 25-26 and 28 under 35 U.S.C. 103 as being unpatentable over EP2066312B1 (EP ‘312) is withdrawn in light of the Feb 12, 2021 Attorney response. 

	The prima facie case of obviousness was established from the teachings of EP ‘312, where compound IV (which encompasses the claimed compound) was taught to be treat the polyglutamine disorder, Huntington’s disease. 
	In rebutting the prima facie case of obviousness, the Attorney response notes the pending claims “reflect an unexpected therapeutic benefit to PPP1R15B selective Inhibition,” see page 10 of the response.
	The Attorney response states, the specification notes that whereas PPP1R15A inhibition was predicted to be safe, inhibition of PPP1R15B was predicted to be detrimental in previous reports, and that "the inventors have surprisingly found that PPP1Rl5B can be selectively inhibited and that such inhibition leads to therapeutic benefit." See specification, page 8. Even further, the Attorney response states: 
Assay 1 demonstrates that the compound recited in the present claims (i.e., (E)-2-(2,3- dichlorobenzylidene)hydrazine-1-carboximidamide) was found to selectively bind to the PP1R15B-PP1 complex, with significantly less binding to the PPP1Rl5A-PP1 complex. Id at p.42; see Figure 1. Further, Assay 5 illustrates that the compound recited in the present claims was found to be not toxic as previously thought. Id at p. 46; see Figure 6. With respect to therapeutic effects, the present application states that "the inventors' failure to detect PPP1R15A in models of Huntington's disease suggested the PPP1R15A is not a therapeutic target for HD." Id at p 45. Assay 6 shows that the compound was found to prevent motor performances impairment using the mouse model HD82Gin to investigate therapeutic efficacy towards Huntington's disease. Id at pp. 11 and 45; see Figure 9. [Emphasis added]. See pages 10-11 of the Attorney response.


	Additionally, contrary to previous thought regarding the PPP1Rl5A and PP1R15B inhibition, the discovery of the selective binding to PP1R15B-PP1 by the claimed compound, where such binding was found to lead to a therapeutic benefit with less predicted toxicity, also rebuts the prima face case. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699